Name: Council Regulation (EEC) No 1743/81 of 24 June 1981 on the conclusion of the Protocol concerning the arrangements to be applied during 1981, in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6 . 81 v Official Journal of the European Communities No L 174/27 COUNCIL REGULATION (EEC) No 1743 /81 of 24 June 1981 on the conclusion of the Protocol concerning the arrangements to be applied during 1981 , in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, adopted by the Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community. The text of the Protocol is annexed to this Regulation . Having regard to the Treaty establishing the European Economic Community , and in particular Article 238 thereof, Having regard to the recommendation from the Commission ( 1 ), Having regard to the opinion of the European Parliament (2 ), Whereas the Protocol concerning the arrangements to be applied during 1981 , in the framework of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the processs into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus should be approved, Article 2 The President of the Council shall give the notification provided for in Article 4 of the Protocol (3 ). HAS ADOPTED THIS REGULATION: Article 1 Article 3 The Protocol concerning the arrangements to be applied during 1981 , in the framework of the Decision This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1981 . For the Council The President G. M. V. van AARDENNE H OJ No C 30, 11.2 . 1981 , p . 2 . (2) Opinion delivered on 19 June 1981 (not yet published in the Official Journal) . (3 ) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.